            Case 1:21-mj-00573-ZMF Document 7 Filed 08/20/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,


                  v.                                             No. 21-mj-573-ZMF


 FLOYD RAY ROSEBERRY,

           Defendant.


                                              ORDER

          At the initial appearance of Floyd Ray Roseberry (“Defendant”) held on August 20, 2021,

before the undersigned Magistrate Judge, counsel for the government requested a forensic

competency screening of Defendant for the reasons stated on the record. Pursuant to 18 U.S.C.

§ 4241 and for the reasons stated by government counsel and the Defendant on the record, it is

hereby,

          ORDERED that Defendant be examined by Dr. Teresa Grant, a psychologist for the

District of Columbia Department of Behavioral Health, Pretrial and Assessment Branch (“DBH”),

for the purpose of a forensic screening for a preliminary assessment of Defendant’s competency

and that after such examination a report be made to this Court as to:

          (1)    Whether Defendant is presently mentally competent to understand the nature and

                 consequences of the proceedings against him and to properly assist in the

                 preparation of his defense; and

          (2)    If the answer to the preceding question is in the negative, whether the examining

                 psychologist believes Defendant should be transferred to a mental facility for

                                                   1
          Case 1:21-mj-00573-ZMF Document 7 Filed 08/20/21 Page 2 of 2




               further examination and treatment.

The Court respectfully requests, but does not order, that the report generated because of this initial

screening be completed by Tuesday, August 24, 2021, subject to the availability of staff resources

to honor this request.

       It is FURTHER ORDERED that Defendant be transported to the designated location for

purposes of a competency evaluation at the date and time established by Dr. Grant.

       It is FURTHER ORDERED that the Assistant United States Attorney assigned to this

matter immediately submit the paperwork necessary to ensure the timely payment of the DBH for

the forensic screening evaluation and report. The assigned Assistant United States Attorney shall

coordinate payment through the appropriate personnel in the United States Attorney’s Office for

the District of Columbia.

       It is FURTHER ORDERED that the parties shall appear telephonically before the

undersigned for a further hearing on this matter on Wednesday, August 25, 2021, at 4:00 p.m.

       SO ORDERED.

                                                                 2021.08.22
                                                                 09:23:42 -04'00'
                                               ___________________________________
                                               ZIA M. FARUQUI
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
